IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 UNITED BLOWER, INC.                            :   No. 446 MAL 2020
                                                :
                                                :
               v.                               :   Petition for Allowance of Appeal from
                                                :   the Order of the Commonwealth
                                                :   Court
 LYCOMING COUNTY WATER AND                      :
 SEWER AUTHORITY                                :
                                                :
                                                :
 G.M. MCCROSSIN, INC.                           :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 LYCOMING COUNTY WATER AND                      :
 SEWER AUTHORITY                                :
                                                :
                                                :
 PETITION OF: LYCOMING COUNTY
 WATER AND SEWER AUTHORITY


                                         ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:

      Did the Commonwealth Court err as a matter of law in affirming the trial
      court’s calculation of the “cost” of steel products pursuant to the Steel
      Products Procurement Act, 73 P.S. § 1886, that requires “75% of the cost
      of the articles, materials and supplies [of a steel product to] have been
      mined, produced or manufactured” in the United States?